Citation Nr: 0907291	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  06-00 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an increase in the amount of apportionment of 
the Veteran's disability benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a former spouse of the Veteran who served on 
active duty from August 1984 to January 1988.  She was the 
custodial parent of the Veteran's minor children J. and S.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision by the 
Togus, Maine, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In December 2006, the appellant 
testified at a videoconference hearing before the undersigned 
Veterans Law Judge.  A copy of the transcript of that hearing 
is of record.  The issue remaining on appeal was remanded for 
additional development in August 2007.

A claim for an apportionment is a "contested claim" and is 
subject to the special procedural regulations as set forth in 
38 C.F.R. §§ 19.100, 19.101, and 19.102 (2008).  The 
applicable contested claims procedures were followed in this 
case.  The parties have been provided notices and 
determination notices related to the contested claim and 
advised of the applicable laws and regulations.

The Board notes that the appellant is unrepresented in this 
appeal and that she has been adequately notified of her 
rights to appoint representation.  In correspondence dated 
January 27, 2009, however, the Veteran's accredited service 
representative submitted a motion requesting that they be 
allowed to withdraw from serving as his representative.  The 
Board finds that the criteria for such motions have not been 
met, including submission to the proper Board office and 
submission of a signed statement certifying that the Veteran 
was provided a copy of the motion.  See 38 C.F.R. 
§ 20.608(b)(2) (2008).  The Board further finds that, as the 
service representative provided a statement in support of the 
Veteran's interest in this appeal in December 2008 and since 
this decision is not adverse to his interest, remedial action 
is not required to allow the organization to re-submit a 
proper motion to withdraw.  The Veteran and his accredited 
service representative, however, are hereby notified that 
withdrawal of representation is not allowed based upon the 
January 2009 request and that any future efforts in this 
regard must comply with the regulatory provisions of 
38 C.F.R. §§ 20.601, 20.607, or 20.608. 


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The Veteran's children J. and S. were adopted by another 
person in June 1996.

3.  VA records show the appellant received an apportionment 
of the additional compensation payable for each child from 
September 1, 2003, until they reached 18 years of age.


CONCLUSION OF LAW

The criteria for an increase in the amount of apportionment 
of the Veteran's disability benefits on behalf of a minor 
child have not been met.  38 U.S.C.A. § 5307 (West 2002); 
38 C.F.R. §§ 3.450, 3.458 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the appellant and 
the Veteran in correspondence dated in November 2007.  That 
letter notified them of VA's responsibilities in obtaining 
information to assist in completing this claim and identified 
duties in obtaining information and evidence to substantiate 
this claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  
The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008, removing the sentence in subsection (b)(1) 
stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Subsection (b)(3) was also added and notes that no 
duty to provide § 5103(a) notice arises "[u]pon receipt of a 
Notice of Disagreement" or when "as a matter of law, 
entitlement to the benefit claimed cannot be established."  
73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in the November 2007 
correspondence.  The notice requirements pertinent to the 
issue on appeal have been met and all identified and 
authorized records relevant to the matter have been requested 
or obtained.  Further attempts to obtain additional evidence 
would be futile.  There has been substantial compliance with 
all pertinent VA law and regulations and to move forward with 
the claim would not cause any prejudice to the appellant or 
the Veteran.

VA law provides that if a veteran is not living with his or 
her spouse or his or her children are not in the veteran's 
custody, all or any part of the pension payable on account of 
the veteran may be apportioned as may be prescribed by the 
Secretary.  See 38 U.S.C.A. § 5307 (West 2002).  A 
"general" apportionment may be paid if the veteran is not 
residing with his or her spouse or if his or her children are 
not residing with the veteran and the veteran is not 
reasonably discharging his responsibility for the spouse's or 
the children's support.  See 38 C.F.R. § 3.450 (2008).  The 
Court has held that it is not necessary for the claimant to 
establish the existence of hardship in order to obtain an 
apportionment under 38 C.F.R. § 3.450.  See Hall v. Brown, 5 
Vet. App. 294 (1993).

A "special" apportionment may be paid where hardship is 
shown to exist but pension may be apportioned between the 
veteran and his or her dependents on the basis of the facts 
of the individual case as long as it does not cause undue 
hardship to the other persons in interest.  In determining 
the basis for special apportionment, consideration is to be 
given to such factors as the amount of VA benefits payable, 
other income and resources of the veteran and those 
dependents in whose behalf the apportionment is claimed, and 
the special needs of the veteran, his or her dependents, and 
the apportionment claimants.  See 38 C.F.R. § 3.451 (2008).  
It is noted that, ordinarily, a special apportionment of more 
than 50 percent of a veteran's benefits would constitute 
undue hardship on him or her while apportionment of less than 
20 percent of his or her benefits would not provide a 
reasonable amount for any apportionee.  Id. 

VA regulations, however, provide that a Veteran's benefits 
will not be apportioned where the child of the disabled 
person has been legally adopted by another person, except the 
additional compensation payable for the child.  38 C.F.R. 
§ 3.458(d) (2008).  

In this case, a review of the record reveals that the 
Veteran's children J. and S. were born in February 1987 and 
January 1988.  The appellant and the Veteran were divorced in 
January 1992.  Records also show that the appellant and 
G.W.G. adopted J. and S. in June 1996.  In an April 2003 
statement G.W.G. relinquished his parental rights to J. and 
S.  In correspondence dated in July 2005 the Cumberland 
County Probate Court in Portland, Maine, reported that the 
Office of the Register of Probate had no records indicating 
that the adoptions of J. or S. had been officially annulled.  
Therefore, for legal purposes, J. and S. remained the legal 
children of G.W.G.  VA records show the appellant received an 
apportionment of the additional compensation payable for each 
child from September 1, 2003, until they reached 18 years of 
age in February 2005 and January 2006.

In statements and personal hearing testimony the appellant 
asserted, in essence, that the agreement with the Veteran 
allowing the adoption of J. and S. had specifically reserved 
the children's right to VA benefits.  She also asserted that 
the Veteran had not been reasonably discharging his 
responsibility for the children's support for many years and 
that she and the children had been unfairly punished by his 
actions.  While the appellant may have had an agreement with 
the Veteran regarding the rights of J. and S. to receive VA 
benefits as his children, there is no record of the veteran 
requesting that VA apportion additional monies from his award 
for the benefit of J. and S.  

The Court has held that in cases such as this, where the law 
is dispositive, the claim should be denied because of the 
absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  Although the Board is sympathetic to the appellant's 
claim, there is no basis in law for the benefits requested.  
The evidence clearly demonstrates that the Veteran's children 
J. and S. were legally adopted by another person in June 1996 
and, by operation of law, the appellant received an 
apportionment of the additional compensation payable for each 
child until they reached 18 years of age.  Therefore, the 
appeal must be denied.


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an increase in the amount of apportionment of 
the Veteran's disability benefits is denied.


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


